DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
wherein at least one of the third common electrode, a portion of die third hole control layer directly contacting the third pixel electrode, and the third electron control layer is separated from the first pixel and the second pixel (as claimed in claim 11), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 12-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
wherein the second pixel group is spaced, apart from the first pixel group in a second direction intersecting the first direction, and the third pixel is spaced apart from the first pixel or the second pixel in a third direction intersecting the first direction and the second direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claims 18-19 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising:
wherein an entire shape of the insulating layer between the first pixel light emission area and the second pixel light emission area has a different number of sides and/or a different size from that of an entire shape of the insulating layer between the second pixel light emission area and the third pixel light emission area, in combination with the rest of claim limitations as claimed and defined by the Applicant.


Conclusion
5. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819